AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON 07/16/2013 FILE NOS: 811-08228 33-73248 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X ] Pre-Effective Amendment No. Post-Effective Amendment No. [] and [58] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X ] Amendment No. [59] (Check appropriate box or boxes.) THE TIMOTHY PLAN (Exact name of Registrant as Specified in Charter) 1 MAITLAND, FL32751 (Address of Principal Executive Office) 407-644-1986 (Registrant's Telephone Number, including Area Code:) ARTHUR D. ALLY, 1 MAITLAND, FL32751 (Name and Address of Agent for Service) Please send copy of communications to: DAVID D. JONES, ESQUIRE 422 Fleming Street, Suite 7 Key West, FL33040 Approximate Date of Proposed Public Offering:As soon as practicable following effective date. It is proposed that this filing will become effective (check appropriate box): // immediately upon filing pursuant to paragraph (b) // on (date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date),pursuant to paragraph (a)(3) // 75 days after filing pursuant to paragraph (a)(2) /X/ on October 1, 2013 pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Registrant declares hereby that an indefinite number or amount of its securities has been registered by this Registration Statement. A Rule 24f-2 Notice for the Trust’s fiscal year ended September 30, 2012 was filed on December 11, 2012. STATUTORY PROSPECTUS October 1, 2013 TIMOTHY PLAN FAMILY OF FUNDS TIMOTHY PLAN GROWTH & INCOME FUND TICKER SYMBOL Class A Class C Class I The Timothy Plan believes that it has a responsibility to invest in a moral and ethical manner.Accordingly, the Fund will not invest in any company that is involved in the production or wholesale distribution of alcohol, tobacco, or gambling equipment, gambling enterprises, or which is involved, either directly or indirectly, in abortion or pornography, or promoting anti-family entertainment or alternative lifestyles.Securities issued by companies engaged in these prohibited activities are excluded from the Fund's portfolio and are referred to throughout this Prospectus as "Excluded Securities".Under a zero-tolerance policy, Excluded Securities will not be purchased by any of our Funds.Timothy Partners, Ltd.(“TPL”) is Investment Advisor to the Fund and is responsible for determining those securities that are Excluded Securities, and reserves the right to exclude investments, in its best judgment, in other companies whose practices may not fall within the exclusions described above, but nevertheless could be found offensive to basic, traditional Judeo-Christian values.Further, if a company whose securities are being held by one of our Funds is subsequently discovered to be engaged in a prohibited practice, that security will be sold as soon as is reasonably practicable. Because the Fund will not invest in Excluded Securities, and will divest itself of securities that are subsequently discovered to be ineligible, the Fund’s pool of eligible investments may be limited to a certain degree.Although TPL believes that the Fund can achieve its investment objective within the parameters of ethical investing, eliminating Excluded Securities as investments may have an adverse effect on the Fund’s performance and ongoing expenses. THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Table of Contents Section 1 | Fund Summary This section provides you with an overview of the Fund, including investment objectives, fees and expenses, and historical performance information. Growth and Income Fund Section 2 | Additional Information About the Fund This section sets forth a general description of important information you should know about the Fund. Growth & Income Fund Section 3 | Who Manages Your Money This section gives you a detailed discussion of our Investment Advisor and Investment Manager. The Investment Advisor The Investment Manager Section 4 | How You Can Buy and Sell Shares This section provides the information you need to move money into or out of your account. What Share Classes We Offer How to Buy Shares How to Sell Shares Section 5 | General Information This section summarizes the Fund's distribution policies and other general Fund information. Dividends, Distributions and Taxes Net Asset Value Fair Value Pricing Frequent Trading Fund Service Providers Privacy Policy Customer Identification Program Section 6 | Financial Highlights This section provides the Fund's financial performance for the past six fiscal periods. Section 7 | For More Information This section tells you how to obtain additional information relating to the Fund. 2 | Page FUND SUMMARY TIMOTHY PLAN FAMILY OF FUNDS Growth & Income Fund CLASS A: ????? CLASS C: ????? CLASS I: ????? INVESTMENT OBJECTIVE The investment objective of this Fund is to provide total return through a combination of growth and income and preservation of capital in declining markets. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Timothy Plan Funds. More information about these and other discounts is available from your financial professional and in “How to Reduce Your Sales Charge” on page of the prospectus and “Purchase, Redemption, and Pricing of Shares” on page of the Fund's Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum sales charge (load) imposed on purchases(as % of offering price) 5.50% None None Maximum deferred sales charges (load) (as a percentage of the lesser of original purchase price or redemption proceeds) (1) None 1.00% None Redemption fees None None None Exchange fees None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fee 0.85% 0.85% 0.85% Distribution/Service(12b-1 Fees) 0.25% 1.00% 0.00% Other Expenses(including administrative fees, transfer agency fees, sub-transfer agency fees, and all other ordinary operating expenses not listed above) 0.49% 0.49% 0.49% Fees and Expenses of Acquired Funds 0.00% 0.00% 0.00% Total Annual Fund Operating Expenses (1) 1.59% 2.34% 1.34% “Other Expenses” are estimated for the Fund's first year of operations. Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.For each share class offered, the Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and annual Fund operating expenses remain the same for each share class.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Page | 3 1 Year 3 Years Class A Class C Class I You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years Class A Class C Class I For Class A and Class C shares, the Example does not reflect sales charges (loads) on reinvested dividends and other distributions. If these sales charges (loads) were included, your costs would be higher. PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the Example, affect the fund’s performance. The Fund is new and has not yet had any portfolio turnover. PRINCIPAL INVESTMENT STRATEGIES • Under normal circumstances, the Fund invests primarily in equity securities of foreign and domestic companies that the Adviser believes are undervalued, and in fixed income securities. The Fund will normally hold both equity securities and fixed income securities, with at least 25% of its assets in equity securities and at least 25% of its assets in fixed income securities. Equity securities that the Fund will principally invest in are common stocks, preferred stocks and exchange traded funds (“ETFs”) that invest primarily in equity securities. Some or all of the equity portion of the Fund may be invested in small and micro capitalization companies. Fixed income securities that the Fund will principally invest in are U.S. government securities, corporate bonds, municipal bonds and/or sovereign bonds of any maturity, as well as ETFs that invest primarily in such securities. Any non-US government securities in the Fund’s portfolio will consist primarily of issues rated “Baa2” or better by Moody”s Investors Service, Inc. (“Moody’s”) or “BBB” or better by Standard& Poor’s Ratings Group (“S&P”) and unrated securities determined by the Adviser to be of equivalent quality, as well as high quality money market instruments. The Fund will attempt to provide total return in excess of the rate of inflation over the long term (3 to 5 years). • The Fund will not invest in Excluded Securities. Excluded Securities are securities issued by any company that is involved in the production or wholesale distribution of alcohol, tobacco, or gambling equipment, gambling enterprises, or which is involved, either directly or indirectly, in abortion or pornography, or promoting anti-family entertainment or alternative lifestyles. PRINCIPAL RISKS All investments carry a certain amount of risk and the Fund cannot guarantee that it will achieve its investment objective. An investment in the Fund is not a deposit or obligation of any bank, is not endorsed or guaranteed by any bank, and is not insured by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. You may lose money by investing in the Fund. Below are the main risks of investing in the Fund. • Equity Market Risk: Overall stock market risks may affect the value of the Fund. Factors such as domestic economic growth and market conditions, interest rate levels, and political events affect the securities markets. When the value of the Fund’s investments goes down, your investment in the Fund decreases in value and you could lose money. • Fixed Income Risk: The Fund invests in fixed income securities. These securities will increase or decrease in value based on changes in interest rates. If rates increase, the value of the Fund’s fixed income securities generally will decline, and those securities with longer terms generally will decline more. Your investment will decline in value if the value of the Fund’s investments decreases. There is a risk that issuers and counterparties will not make payments on fixed income securities and repurchase agreements held by the Fund. Such defaults could result in losses to the Fund. Securities with lower credit quality have a greater risk of default. In addition, the credit quality of securities held by the Fund may be lowered if an issuer’s financial condition changes. Lower credit quality may lead to greater volatility in the price of a security and in shares of the Fund. Lower credit quality also may affect liquidity and make it difficult for the Fund to sell the security. • Management Risk: The Adviser’s judgments about the attractiveness, value and potential appreciation of a particular asset class or individual security in which the Fund invests may prove to be incorrect. The Fund may experience losses regardless of the overall performance of the market. • Small Cap Company Risk:Smaller capitalization companies may experience higher failure rates than do larger capitalization companies. In addition, smaller companies may be more vulnerable to economic, market and industry changes. As a result, share price changes may be more sudden or erratic than the prices of other equity securities, especially over the short term. Such companies may have limited product lines, markets or financial resources and may lack management depth. The trading volume of securities of smaller capitalization companies is normally less than that of larger capitalization companies, and therefore may disproportionately affect their market price, tending to make them fall more in response to selling pressure than is the case with larger capitalization companies. Some small capitalization stocks may be illiquid. These risks may be enhanced for micro cap securities. Many micro cap companies tend to be new and have no proven track record. Some of these companies have no assets or operations, while others have products and services that are still in development or have yet to be tested in the market. Because micro cap stocks trade in low volumes, any size of trade can have a large percentage impact on the price of the stock. 4 | Page • Foreign Investment Risk: Foreign investing involves risks not typically associated with U.S. investments. These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments affecting a foreign country. In addition, foreign investing involves less publicly available information, and more volatile or less liquid securities markets. Investments in foreign countries could be affected by factors not present in the U.S., such as restrictions on receiving the investment proceeds from a foreign country, foreign tax laws, and potential difficulties in enforcing contractual obligations. Foreign accounting may be less transparent than U.S. accounting practices and foreign regulation may be inadequate or irregular. Owning foreign securities could cause the Fund’s performance to fluctuate more than if it held only U.S. securities. • Municipal Securities Risk: The power or ability of an issuer to make principal and interest payments on municipal securities may be materially adversely affected by economic conditions, litigation or other factors. The Fund's right to receive principal and interest payments may be subject to the provisions of bankruptcy, insolvency, and other laws affecting the rights and remedies of creditors, as wells as laws, if any, which may be enacted by Congress or state legislatures extending the time for payment of principal and/or interest or imposing other constraints upon the enforcement of such obligations. In addition, substantial changes in federal income tax laws could cause municipal security prices to decline because the demand for municipal securities is strongly influenced by the value of tax exempt income to investors. • Sovereign Debt Risk: The Fund may invest in sovereign debt obligations. Investment in sovereign debt obligations involves special risks not present in corporate debt obligations. The issuer of the sovereign debt or the governmental authorities that control the repayment of the debt may be unable or unwilling to repay principal or interest when due, and the Fund may have limited recourse in the event of a default. During periods of economic uncertainty, the market prices of sovereign debt, and the Fund’s net asset value, may be more volatile than prices of U.S. debt obligations. • Exchange Traded Fund Risk: An ETF may trade at a discount to its net asset value. Investors in the Fund will indirectly bear fees and expenses charged by the underlying ETFs in which the Fund invests in addition to the Fund’s direct fees and expenses. The Fund will also incur brokerage costs when it purchases shares of ETFs. In addition, the Fund will be affected by losses of the underlying ETF and the level of risk arising from the investment practices of the underlying ETF. Who Should Buy This Fund This Fund is most appropriate for investors who understand the risks of investing in smaller companies and who are willing to accept moderate amounts of volatility and risk. PAST PERFORMANCE This Section illustrates the variability of the Fund’s returns and provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years compare with those of a broad measure of market performance. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. This is a new Fund without an operating history.Accordingly, performance information is not available at this time. MANAGEMENT Investment Advisor Timothy Partners, Ltd. Sub-Advisor James Investment Research, Inc. serves as the Investment Manager to the Fund. Portfolio Managers The Fund is managed by an investment committee of the Adviser consisting of the following seven members: Dr. Frank James, PhD Portfolio Manager Since 2013 Barry James, CFA, CIC Portfolio Manager Since 2013 Ann M. Shaw, CFP Portfolio Manager Since 2013 Thomas L. Mangan Portfolio Manager Since 2013 David W. James, CFA Portfolio Manager Since 2013 R. Brian Culpepper Portfolio Manager Since 2013 Brian Shepardson, CFA, CIC Portfolio Manager Since 2013 Page | 5 PURCHASE AND SALE OF FUND SHARES You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open for business.For Class A and Class C Shares, the minimum initial purchase or exchange into the Fund is $1000, or $50 through monthly systematic investment plan accounts.There is no minimum subsequent investment amount.There are no minimums for purchases or exchanges through employer-sponsored retirement plans, IRAs, or other qualified plans.Class I shares are only available to fee based investment advisors for the benefit of their clients, institutional investors, and certain investment platforms.For Class I Shares, the minimum initial purchase or exchange into the Fund is $25,000.The minimum subsequent investment amount is $5,000.The Fund shares are redeemable on any business day by contacting your financial advisor, or by written request to the Fund, by telephone, or by wire transfer.The Fund shares are redeemable on any business day by contacting your financial advisor, or by written request to the Fund, by telephone, or by wire transfer. TAX INFORMATION The Fund intends to make distributions that may be taxed as ordinary income or capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its distributor may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your sales person to recommend the Fund over another investment.Ask your sales person or visit your financial intermediary’s website for more information. Section 2 | Additional Information About The Fund The Investment Manager does much of its own research using quantitative databases and statistical expertise and other elements to help predict future stock and bond price movements. The Investment Manager employs a proprietary investment model to select equity securities for the Funds that it believes are undervalued and more likely to appreciate. The Investment Manager focuses on characteristics such as management commitment, value and neglect, and on equity securities that are underrepresented by institutional investors. The Investment Manager also assesses a number of fundamental factors such as earnings, earnings trends, price earnings multiples, return on assets and other financial statement data, as well as other proprietary calculations. The model evaluates over 8,500 companies of all capitalization ranges. For the Fund, the Investment Manager refines the model by using a capitalization screen and evaluates thousands of companies within the appropriate capitalization range. The Investment Manager normally will sell a security when the investment no longer meets the Investment Manager’s investment criteria. The ETFs in which the Fund invests will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities. In addition, the ETFs and other investment companies in which the Fund invests will incur expenses not incurred by their applicable indices. Certain securities comprising the indices tracked by the ETFs may, from time to time, temporarily be unavailable, which may further impede the ability of the ETFs to track their applicable indices. The market value of the ETF shares may differ from their net asset value. This difference in price may be due to the fact that the supply and demand in the market for ETF shares at any point in time is not always identical to the supply and demand in the market for the underlying basket of securities. Accordingly, there may be times when an ETF's shares trade at a discount to its net asset value. For temporary defensive purposes, under adverse market conditions, the Fund may hold all or a substantial portion of its assets in a combination of U.S. Government or high quality money market instruments, repurchase agreements collateralized by such securities, money market funds or other cash equivalents. If the Fund acquires shares of another mutual fund, including a money market fund, you will be subject to additional management fees and other fees and expenses attributable to the underlying fund. The Fund may also invest a substantial portion of its assets in such instruments at any time to maintain liquidity or pending selection of investments in accordance with its policies. When and to the extent the Fund assumes such a temporary defensive position, it may not pursue or achieve its investment objective. The Fund’s investment objective may be changed without shareholder approval. However, you will be given advance notice of any changes. The Fund may invest in sovereign debt. Sovereign debt is debt issued by national governments. A sovereign debtor's willingness or ability to repay principal and pay interest in a timely manner may be affected by, among other factors, its cash flow situation, the extent of its foreign currency reserves, the availability of sufficient foreign exchange, the relative size of the debt service burden, the sovereign debtor's policy toward principal international lenders and local political constraints. Sovereign debtors may also be dependent on expected disbursements from foreign governments, multilateral agencies and other entities to reduce principal and interest arrearages on their debt. The failure of a sovereign debtor to implement economic reforms, achieve specified levels of economic performance or repay principal or interest when due may result in the cancellation of third-party commitments to lend funds to the sovereign debtor, which may further impair such debtor's ability or willingness to service its debts. Under the doctrine of sovereign immunity, the repayment of sovereign debt cannot be forced by creditors and it is thus subject to compulsory rescheduling, interest rate reduction, or even repudiation. The only protection available to creditors is threat of the loss of credibility and lowering of the international standing (the sovereign debt rating) of the country which may make it much more difficult to borrow in the future. A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Funds' SAI. 6 | Page Section 3 | Who Manages Your Money To help you understand how the Fund's assets are managed, this section includes a detailed discussion of the Fund's Investment Advisor and Investment Manager.For a more complete discussion of these matters, please consult the Statement of Additional Information, which is available by calling (800) 846-7526 or by visiting Timothy Plan’s website at www.timothyplan.com. The Investment Advisor TIMOTHY PARTNERS, LTD. Timothy Partners, Ltd.(“TPL”), 1055 Maitland Center Commons Boulevard,, Maitland, FL 32751, is a Florida limited partnership organized on December 6, 1993, and is registered with the Securities and Exchange Commission as an investment advisor.TPL supervises the investment of the assets of the Fund in accordance with the objectives, policies and restrictions of the Trust.TPL approves the portfolio of securities selected by the Investment Managers.To determine which securities are Excluded Securities, TPL conducts its own research and consults a number of Christian ministries on these issues.TPL retains the right to change the sources from whom it acquires its information, at its discretion.TPL has been the advisor to the Fund since its inception. COVENANT FUNDS, INC. Covenant Funds, Inc., a Florida corporation (“CFI”), is the managing general partner of TPL.Arthur D. Ally is President, Chairman and Trustee of the Trust, as well as President and 75% shareholder of CFI.Mr. Ally had over eighteen years of experience in the investment industry prior to founding TPL, having worked for Prudential Bache, Shearson Lehman Brothers and Investment Management & Research.Some or all of these firms may be utilized by an Investment Manager to execute portfolio trades for a Fund.Neither Mr. Ally nor any affiliated person of the Trust will receive any benefit from such transactions. For its services, TPL is paid an annual fee equal to 0.85% on the Fund. TPL, with the Trust’s consent, has engaged the services of the Investment Manager described below to provide day-to-day investment advisory services to the Fund.TPL pays all fees charged by the Investment Manager for such services. A discussion of the considerations employed by the Board of Trustees in their approval of TPL as Advisor to the Fund, and the Investment Manager as manager of the Fund, is available in the Funds’ audited annual report dated September 30, 2013. The Investment Manager James Investment Research, Inc. (the “Investment Manager”), P.O. Box 8, Alpha, Ohio 45301, subject to the oversight of the Advisor, manages the day-to-day investment decisions of the Fund and continuously reviews, supervises and administers the Fund's investment program. The Investment Manager was established in 1972 and provides advice to institutional as well as individual clients. Portfolio Management The Fund is managed by an investment committee of the Investment Manager, which consists of seven members. The investment committee makes the investment decisions for the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio of securities. The SAI provides additional information about each portfolio manager's compensation, other managed accounts by the portfolio managers, and ownership of securities in the Fund. The members of the investment committee are listed below. Each member of the investment committee has held his or her position with the Investment Manager for at least five years unless otherwise indicated. Dr. Frank James, PhD, is the Founder and Chairman of the Investment Manager and team leader of the investment committee. Dr. James earned his Ph.D. from Rensselaer Polytechnic Institute in 1967. Dr. James was formerly in charge of the graduate management program and a professor of Management and Statistics at the Air Force Institute of Technology. His current responsibilities include overseeing the Adviser's investment management and research. Barry R. James, CFA, CIC is President of the Investment Manager and a portfolio manager. Prior to September 2007, Mr. James was Executive Vice president of the Investment Manager.He received his undergraduate degree from The United States Air Force Academy and his Master’s Degree from Boston University.He joined the Investment Manager in its beginning years before a tour of duty as an officer with the United States Air Force. He returned to the Investment Manager in 1986. Mr. James currently oversees the management of the Investment Manager. Ann M. Shaw, CFP, joined the Investment Manager in 1978 and is the Chief Operating Officer and a portfolio manager. She is involved in security analysis and client service. Ms. Shaw received her Bachelor's Degree from Capital University. Thomas L. Mangan joined the Investment Manager in 1994 and is a Senior Vice President and a portfolio manager. Prior to September 2006, Mr. Mangan was Vice President of the Investment Manager.He is a graduate of The Ohio State University and earned his MBA from The University of Notre Dame in 1974.Mr. Mangan has over 35 years experience in trading and portfolio management including positions in New York, London and Chicago. He is a Chartered Mutual Fund Counsel (“CMFC”) and has been an adjunct professor in the Finance Department at Wright State University since 2000. David W. James, CFA, joined the Investment Manager in 1981 and is a Senior Vice President of Research and a portfolio manager. Prior to September 2006, Mr. James was Vice President of the Investment Manager.His responsibilities include research projects and statistical analysis.Mr. James studied computer science and statistics at Florida State University and Wright State University. Page | 7 R. Brian Culpepper joined the Investment Manager in 1995, and is a portfolio manager. Mr. Culpepper is involved in equity research. He is a graduate of Wright State University in Dayton, Ohio where he earned a double Bachelor of Science degree in Management Information Systems and Management in 1995 and an MBA in 2005 and is a CMFC. Brian Shepardson, CFA, CIC joined the Investment Manager in 1999. He is a portfolio manager and is involved in equity and fixed income research. Mr. Shepardson obtained his BBA from the University of Cincinnati in 1996 and holds a CFA charter and is a CMFC. Portfolio managers rotate through various positions to ensure depth of skills and familiarity with the investment process. Portfolio managers are limited by the objectives and constraints of the Fund and by the strategies adopted by the investment committee of the Adviser. A MORE COMPREHENSIVE DISCUSSION OF THE ADVISOR’S AND THE INVESTMENT MANAGER’S ACTIVITIES, COMPENSATION, AND OTHER ACCOUNTS AND ACCOUNT TYPES MANAGED BY THE INVESTMENT MANAGERS MAY BE FOUND IN THE STATEMENT OF ADDITIONAL INFORMATION (“SAI”) DATED OCTOBER 1, 2013.THE SAI IS AVAILABLE UPON REQUEST AT NO CHARGE BY CALLING THE FUND AT (800) 846-7526. Section 4 | How You Can Buy and Sell Shares What Share Classes We Offer Each Fund offers you a choice of three different classes in which to invest. The main differences between each Class are sales charges and ongoing fees. Each Share Class in any Fund represents interests in the same portfolio of investments in that Fund. When deciding which Class of shares to purchase, you should consider your investment goals, present and future amounts you may invest in the Fund(s), and the length of time you intend to hold your shares. You should consider, given the length of time you may hold your shares, whether the ongoing expenses of Class C shares will be greater than the front-end sales charge of Class A shares, and to what extent such differences may be offset by the lower ongoing expense ratio on Class A shares. CLASS A SHARES Class A shares are offered at their public offering price, which is net asset value per Class A share plus the applicable sales charge. The sales charge varies, depending on which Fund you choose and how much you invest. There are no sales charges on reinvested distributions. The following sales charges(1) apply to Class A shars of the Fund: Amount Invested As a % of Offering Price As a % of Amount Invested Dealer Concession as a % of Offering Price Up to $50,000 5.50% 5.82% 5.00% $50,000 to 99,999 4.50% 4.71% 4.00% $100,000 to 249,000 3.50% 3.63% 3.00% $250,000 to 499,999 2.50% 2.56% 2.00% $500,000 to 999,999 1.50% 1.52% 1.00% $1,000,000 and up (3) 0.00% 0.00% 0.00% There are no sales charges on exchanges of Class A shares of a Timothy Plan Fund for Class A shares of any other Timothy Plan Fund. The Trust’s Distributor, Timothy Partners, Ltd., will pay a finder’s fee of 1% of the proceeds invested to brokers that purchase shares of the Funds in amounts from $1 million to $2 million, 0.75% on the next $1 million, 0.50% on the next $2 million, and 0.25% on all amounts in excess of $5 million. In such cases, those purchases will be subject to a contingent deferred sales charge of 1% for 18 months after the date of purchase. The Trust’s Distributor, Timothy Partners, Ltd., will pay a finders’ fee of 0.50% of the proceeds invested to brokers that purchase shares of the Funds in amounts from $1 million to $4 million, and 0.25% on all amounts in excess of $4 million. In such cases, those purchases will be subject to a contingent deferred sales charge of 1% for 18 months after the date of purchase. The Trust’s distributor will pay the appropriate dealer concession to those selected dealers who have entered into an agreement with the distributor to sell shares of the Funds. The dealer’s concession may be changed from time to time. The distributor may from time to time offer incentive compensation to dealers who sell shares of the Funds subject to sales charges, allowing such dealers to retain an additional portion of the sales load. A dealer who receives 90% or more of the sales load may be deemed to be an “underwriter” under the Securities Act of 1933, as amended. CLASS C SHARES Class C shares are sold at net asset value without an initial sales charge. This means that 100% of your initial investment is placed into shares of the Fund of your choice. However, Class C shares of the Traditional Funds pay an annual 12b-1 shareholder servicing fee of 0.25% of average daily net assets and an additional distribution fee of 0.75% per annum of average daily net assets. Class C shares of the Asset Allocation Funds pay an annual 12b-1 distribution fee of 0.75% of average daily net assets. Class C shares of the Asset Allocation Funds also indirectly incur an additional shareholder servicing fee of 0.25% per annum of average daily net assets resulting from the underlying Traditional Funds in which the Asset Allocation Funds invest. 8 | Page In order to recover commissions paid to dealers on investments in Class C shares, you will be charged a contingent deferred sales charge (“CDSC”) of 1.00% of up to the total value of your redemption if you redeem your shares within thirteen months from the date of purchase. No CDSC is charged on reinvested dividends or capital gains, amounts purchased more than thirteen months prior to the redemption, increases in the value of the shares owned, on any redemption in an amount of ten percent (10%) or less of the initial purchase, upon the event of the death of the shareholder (unless the account is held in joint name and the survivor liquidates the shares) or shares placed in qualified plans employing a third party administrator. CLASS I SHARES Class I shares are offered at net asset value per Class I share without any sales charge.There are no contingent deferred sales charges, redemption fees or exchange fees, and no ongoing distribution/service fees. How To Reduce Your Sales Charge EXEMPTIONS FROM SALES CHARGES Accounts that purchased Class A shares on or before September 22, 1997 are not subject to sales charges in those original accounts on any future purchases of Class A shares of any Timothy Fund, including exchanges. The exemption for these accounts applies only so long as the original account is not altered, amended, transferred, conveyed or closed. The Trust will also waive sales charges on purchases of Class A shares of any Timothy Fund by: 1. fee-based registered investment advisors for their clients, broker/dealers with wrap fee accounts, 2. broker/dealers with wrap fee accounts 3. registered investment advisors, and registered representatives and employees of broker/dealers that are members of the Master Selling Group for their own accounts, or family members of their household, 4. trustees, directors, officers, agents, employees, and employee-related accounts of the Trust or any entity which provides services to the Timothy Plan pursuant to a written agreement for such services approved by the Board of Trustees of the Timothy Plan, 5. financial intermediaries who have entered into an agreement with the Fund’s distributor to offer shares to self-directed investment brokerage accounts that may or may not charge a transaction fee to its customers. The Trust may also, in its sole discretion, waive sales charges on purchases of Class A shares: 1. by churches purchasing directly from the Fund(s) for their own accounts, 2. by religious-based charitable organizations and foundations purchasing directly from the Fund(s) for themselves, for an organization’s retirement plan that places either (i) 200 or more participants or (ii) $300,000 or more of combined participant initial assets into the Funds (the Trust, in its sole discretion, may lower these minimums), 3. by shareholders of Timothy Plan Funds who have liquidated shares and are repurchasing shares in any Timothy Plan Fund within 90 days of the liquidation, 4. under circumstances in which the waiving of such charges are deemed by the Trust to be in the best interests of the Trust and its shareholders . For purchasers that qualify for sales load waivers, Class A shares will be purchased at net asset value. REDUCED SALES CHARGES You may qualify for a reduced sales charge by aggregating the higher of the original purchase or the most recent net asset values of all the load shares you and your related accounts previously purchased and currently hold in any Fund with the dollar amount of shares to be purchased. For example, if you and your related accounts already owned Class A or Class C shares in one or more of the Funds with aggregate purchases or current value of $950,000 at the close of business on the day your order to purchase is received, and you decided to purchase an additional $60,000 of Class A shares of any load Fund, there would be no sales charge on that purchase because with the additional purchase, you will have accumulated more than $1,000,000 in all load Funds of the Trust. Related accounts include and are limited to accounts established by or for you, your parents, in-laws, spouse, children, or grandchildren, including trust, beneficiary and grantor accounts. Related accounts also include participants in their individual employer-sponsored retirement programs. It may be necessary to notify the Fund of related accounts providing the account numbers of the related accounts, or the name of the retirement plan if applicable, to be certain you receive the appropriate break point discount. To ensure the charges assessed against your account are at the appropriate breakpoint level, you should retain any records necessary to substantiate historical costs because the Fund, its transfer agent, and financial intermediaries may not maintain this information. REINSTATEMENTS You may request reinstatement (the repurchase of Fund shares after having liquidated them earlier) within ninety days of the liquidation of Class A Fund shares. Reinstatements are at NAV up to the dollar amount liquidated. Reinstatement purchases are available for any Fund repurchased, regardless of which Fund was liquidated. Reinstatement purchases may be affected for the same or any related account. LETTER OF INTENT You can immediately qualify for a reduced or eliminated sales charge by signing a non-binding letter of intent stating your intention to buy an amount of shares in the Fund(s) during the next thirteen (13) months sufficient to qualify for the reduction or elimination. Your letter will not reduce charges assessed on purchases made more than 90 days prior to the letter, however, those purchases will aggregate with future purchases . During the term of your letter of intent, the transfer agent will hold in escrow shares representing the highest applicable sales load for the Fund(s) in which you have purchased shares, each time you make a purchase. Any shares you redeem during that period will count against your commitment. If, by the end of your commitment term, you have purchased all the shares you committed to purchase, the escrowed shares will be released to you. If you have not purchased the full amount of your commitment, your escrowed shares will be redeemed in an amount equal to the sales charge that would apply if you had purchased the actual amount in your account(s) all at once. Any escrowed shares not needed to satisfy that charge would be released to you. Page | 9 How To Buy Shares OPENING AND ADDING TO YOUR ACCOUNT Class I shares are offered only through fee based investment advisors for the benefit of their clients, institutional investors, and through certain investment platforms. Any questions you may have can be answered by calling (800) 846-7527. Payments for Fund shares must be in U.S. dollars, and in order to avoid fees and delays, should be drawn on a U.S. bank.Please remember that the Trust reserves the right to reject any purchase order for Fund shares.Timothy Plan accepts personal checks made payable to the Timothy Plan. Unless pre-authorized by the Fund at the Fund’s sole discretion, the Timothy Plan will not accept third party checks. The minimum investment amounts for Class A and Class C shares are: Type of Investment Account Minimum Initial Purchase Amount Minimum Subsequent Purchase Amount Regular Accounts Qualified Retirment Plans and Coverdale Education Accounts None None Automatic Investment Accounts $50 pre month Broker Wrap-Fee Accounts None None The minimum initial investment amount for Class I shares, is: Type of Investment Account Minimum Initial Purchase Amount Minimum Subsequent Purchase Amount Regular Accounts TO OPEN AN ACCOUNT BY MAIL To make your initial investment in a Fund, simply complete the Account Registration Form included with this Prospectus, make a check payable to the Fund of your choice, and mail the Form and check to: The Timothy Plan c/o Gemini Fund Services LLC 4th Street, Suite 2 Omaha, NE 68123 To make subsequent purchases, simply make a check payable to the Fund of your choice and mail the check to the above-mentioned address.Be sure to note your account number on the check. Your purchase order, if accompanied by payment, will be processed upon receipt by Gemini Fund Services, each Fund’s transfer agent (the “Transfer Agent”).If the Transfer Agent receives your order and payment by the close of regular trading on the NYSE (currently 4:00 p.m.Eastern time), your shares will be purchased at the applicable Fund’s public offering price calculated at the close of regular trading on that day.Otherwise, your shares will be purchased at the public offering price determined as of the close of regular trading on the next business day.When you make your initial purchase of Fund shares, be sure to indicate which Class of shares you wish to purchase.If you do not select a share class, Class A shares will be purchased for you.For subsequent purchases, additional shares of your currently owned share class will be purchased unless you indicate otherwise on your purchase order. 10 | Page PURCHASING SHARES BY WIRE TRANSFER To make an initial purchase of shares by wire transfer, you need to take the following steps: 1. Fill out and mail or fax (402-963-9094) an Account Registration Form to the Transfer Agent. 2. Call (800) 662-0201 to inform us that a wire is being sent. 3. Obtain an account number from the Transfer Agent. 4. Ask your bank to wire funds to the account of: First National Bank of Omaha Cinti/Trust, ABA # Credit: The Timothy Plan Account #: For further credit to: (Your Name and Account #) Include your name(s), address and taxpayer identification number or Social Security number on the wire transfer instructions.The wire should state that you are opening a new Fund account. The Trust allows investors to fax an Account Registration Form to the Transfer Agent as a convenience for the investor.However, if you fax your Form to the Transfer Agent, you must also mail the original to the Transfer Agent for the Trust’s permanent files. To make subsequent purchases by wire, ask your bank to wire funds using the instructions listed above, and be sure to include your account number on the wire transfer instructions. If you purchase Fund shares by wire, you must complete and file an Account Registration Form with the Transfer Agent before any of the shares purchased can be redeemed.Either fill out and mail the Form included with this prospectus, or call the Transfer Agent and they will send you an application.You should contact your bank (which will need to be a commercial bank that is a member of the Federal Reserve System) for information on sending funds by wire, including any charges that your bank may make for these services. PURCHASES THROUGH FINANCIAL SERVICE ORGANIZATIONS You may purchase shares of the Funds through participating brokers, dealers, and other financial professionals.Simply call your investment professional to make your purchase.If you are a client of a securities broker or other financial organization, such organizations may charge a separate fee for administrative services, ticket fees, redemption fees, and other fees in connection with investments in Fund shares and may impose account minimums and other requirements.These fees and requirements would be in addition to those imposed by the applicable Fund.If you are investing through a securities broker or other financial organization, please refer to its program materials for any additional special provisions or conditions that may be different from those described in this Prospectus (for example, some or all of the services and privileges described may not be available to you).Securities brokers and other financial organizations have the responsibility of transmitting purchase orders and funds, and of crediting their customers’ accounts following redemptions, in a timely manner in accordance with their customer agreements and this Prospectus. PURCHASING SHARES BY AUTOMATIC INVESTMENT PLAN You may purchase Class A and Class C shares of the Fund through an Automatic Investment Plan (the “AIP”). The AIP provides a convenient way for you to have money deducted directly from your checking, savings, or other accounts for investment in shares of the Fund. You can take advantage of the AIP by filling out the AIP application, included with this Prospectus. You may only select this option if you have an account maintained at a domestic financial institution which is an Automated Clearing House member for automatic withdrawals under the AIP. The Trust may alter, modify, amend or terminate the AIP at any time, and will notify you at least 30 days in advance if it does so. For more information, call the Transfer Agent at (800) 662-0201. RETIREMENT PLANS Retirement plans may provide you with a method of investing for your retirement by allowing you to exclude from your taxable income, subject to certain limitations, the initial and subsequent investments in your plan and also allowing such investments to grow without the burden of current income tax until moneys are withdrawn from the plan. Contact your investment professional or call the Trust at 1-800 TIM-PLAN to receive information concerning your options. OTHER PURCHASE INFORMATION Federal regulations require that you provide a certified taxpayer identification number whenever you open or reopen an account.Congress has mandated that if any shareholder fails to provide and certify to the accuracy of the shareholder’s social security number or other taxpayer identification number, a company will be required to withhold a percentage, of all dividends, distributions and payments, including redemption proceeds, to such shareholder as a backup withholding procedure. For economy and convenience, share certificates will not be issued. The Timothy Plan wants you to be kept current regarding the status of your account in our Fund(s).To assist you, the following statements and reports will be sent to you, or at your election made available to you on a secure website: Page | 11 Confirmation Statements After every transaction that affects your account balance or your account registration. Account Statements Quarterly. Financial Reports Semi-annually to reduce Fund expenses, only one copy of the Fund report will be mailed to each taxpayer identification number even if you have more than one account in the Fund.Unless requested to the contrary, the Annual and Semi-Annual Reports will be householded, which means that only one Report will be sent to an address in which multiple investors reside or declare as their address of record. The Fund reserves the right to reject applications for shares under circumstances or in amounts considered disadvantageous to shareholders.At the discretion of the Fund, applications may not be accepted unless they are accompanied by payment in U.S. funds.If required, payment must be made by wire transfer, check, or money order drawn on a U.S. bank, savings & loan, or credit union.The custodian will charge a $20.00 fee against your account, in addition to any loss sustained by a Fund, for any payment check returned to the custodian for insufficient funds. If you place an order for Fund shares through a securities broker, and you place your order in proper form before 4:00 p.m.Eastern time on any business day in accordance with their procedures, your purchase will be processed at the public offering price calculated at 4:00 p.m.on that day, if the securities broker then transmits your order to the Transfer Agent before the end of its business day (which is usually 5:00 p.m.East Coast time).The securities broker must send to the Transfer Agent immediately available funds in the amount of the purchase price within three business days for the order. Information about how to purchase shares and possible tax consequences resulting from sales and exchanges of shares are also available on line at www.timothyplan.com. How To Sell Shares You may sell (redeem) your shares at any time.You may request the sale of your shares either by mail, by telephone or by wire. BY MAIL Redemption requests should be mailed via U.S. mail or overnight delivery to: The Timothy Plan c/o Gemini Fund Services LLC 4th Street, Suite 2 Omaha, NE 68123 The selling price for Class A and Class I shares being redeemed will be the applicable Fund’s per share net asset value next calculated after receipt of all required documents in “good order.”The selling price for Class C shares being redeemed will be the Fund’s per share net asset value next calculated after receipt of all required documents in “good order,” less any applicable CDSC. Payment of redemption proceeds will be made no later than the fifth business day after the valuation date unless otherwise expressly agreed by the parties at the time of the transaction. “Good order” means that the request must include: 1. Your account number. 2. The number of shares to be sold (redeemed) or the dollar value of the amount to be redeemed. 3. The signatures of all account owners exactly as they are registered on the account. 4. Any required signature guarantees. 5. Any supporting legal documentation that is required in the case of estates, trusts, corporations or partnerships and certain other types of accounts. If you are not certain of the requirements for a redemption, please call customer service at (800) 662-0201.Redemptions specifying a certain date or share price cannot be accepted and will be returned.You will be mailed the proceeds on or before the fifth business day following the redemption.However, payment for redemption made against shares purchased by check will be made only after the check has been collected, which normally may take up to fifteen calendar days.Also, when the New York Stock Exchange is closed (or when trading is restricted) for any reason other than its customary weekend or holiday closing, or under any emergency circumstances, as determined by the Securities and Exchange Commission, the Funds may suspend redemptions or postpone payment dates. Pursuant to the Trust’s Agreement and Declaration of Trust, payment for shares redeemed may be made either in cash or in-kind, or partly in cash and partly in-kind.However, the Trust has elected, pursuant to Rule 18f-1 under the 1940 Act, to redeem its shares solely in cash up to the lesser of $250,000 or 1% of the net asset value of the Trust, during any 90-day period for any one shareholder.Payments in excess of this limit will also be made wholly in cash unless the Board of Trustees believes that economic conditions exist which would make such a practice detrimental to the best interests of the Trust.Any portfolio securities paid or distributed in-kind would be valued as described in the applicable prospectus.In the event that an in-kind distribution is made, a shareholder may incur additional expenses, such as the payment of brokerage commissions, on the sale or other disposition of the securities received from the Funds. 12 | Page SIGNATURE GUARANTEES A signature guarantee of each owner is required to redeem shares in the following situations, for all size transactions: 1. if you change the ownership on your account; 2. when you want the redemption proceeds sent to a different address than is registered on the account; 3. if the proceeds are to be made payable to someone other than the account’s owner(s); 4. any redemption transmitted by federal wire transfer to your bank; and 5. if a change of address request has been received by the Trust or the Transfer Agent within 30 days previous to the request for redemption. 6. (for joint accounts, all signatures must be guaranteed, if required as above). In addition, signature guarantees are required for all redemptions of $25,000 or more from any Fund shareholder account.At the discretion of the Trust or Gemini Fund Services, you may be required to furnish additional legal documents, or alternative assurances to insure proper authorization.A redemption will not be processed until the signature guarantee, if required, is received in “good order.” Signature guarantees are designed to protect both you and the Trust from fraud.To obtain a signature guarantee, you should visit a bank, trust company, member of a national securities exchange or other broker-dealer, or other eligible guarantor institution.(Notaries public cannot provide signature guarantees.)Guarantees must be signed by an authorized person at one of these institutions, and be accompanied by the words "New Technology Medallion Signature Guarantee."Please call customer service at (800) 662-0201 if you have questions. BY TELEPHONE You may redeem your shares in the Fund(s) by calling the Transfer Agent at (800) 662-0201 if you elected to use telephone redemption on your account application when you initially purchased shares.Redemption proceeds must be transmitted directly to you or to your pre-designated account at a domestic bank. Shares purchased by check for which a redemption request has been received will not be redeemed until the check or payment received for investment has cleared. BY AUTOMATED CLEARING HOUSE (“ACH”) You may request that the redemption proceeds be transferred to your designated bank if it is a member bank or a correspondent of a member bank of the ACH system.There is no fee charged by the Trust.ACH redemption requests must be received by the Transfer Agent before 4:00 p.m.Eastern time to receive that day’s closing net assets value.ACH redemptions will be sent on the day following your redemption request.ACH redemption funds are normally available two days after the redemption has been processed. REDEMPTION AT THE OPTION OF THE TRUST For Class A and Class C shares of the Fund, if the value of the shares in your account falls to less than $1,000 due to redemptions, the Trust may notify you that, unless your account is increased to $1,000 in value, it will redeem all your shares and close the account by paying you the redemption proceeds and any dividends and distributions declared and unpaid at the date of redemption. You will have sixty days after notice to bring the account up to $1,000 before any action is taken. This minimum balance requirement does not apply to Coverdell Savings Accounts, IRAs and other tax-sheltered investment accounts. This right of redemption shall not apply if the value of your account drops below $1,000 as the result of market action. The Trust reserves this right because of the expense to the Fund of maintaining very small accounts. For Class I shares of the Fund, if the value of the shares in your account falls to less than $25,000 due to redemptions, the Trust may notify you that, unless your account is increased to $25,000 in value, it will redeem all your shares and close the account by paying you the redemption proceeds and any dividends and distributions declared and unpaid at the date of redemption.You will have sixty days after notice to bring the account up to $25,000 before any action is taken.This minimum balance requirement does not apply to Coverdell Savings Accounts, IRAs and other tax-sheltered investment accounts.This right of redemption shall not apply if the value of your account drops below $25,000 as the result of market action.The Trust reserves this right because of the expense to the Fund of maintaining very small accounts. Page | 13 Section 5 | General Information Dividends, Distributions and Taxes Dividends paid by each Fund are derived from its net investment income.Net investment income will be distributed at least annually.The Funds’ net investment income is made up of dividends received from the stocks it holds, as well as interest accrued and paid on any other obligations that might be held in the Fund’s portfolio. Each Fund realizes capital gains when it sells a security for more than it paid for it.A Fund may make distributions of its net realized capital gains (after any reductions for capital loss carry forwards), generally, once a year. Unless you elect to have your distributions paid in cash, your distributions will be reinvested in additional shares of the applicable Fund.You may change the manner in which your dividends are paid at any time by writing to The Timothy Plan, c/o Gemini Fund Services LLC,17605 Wright Street, Suite 2, Omaha, NE 68130. The Funds intend to qualify and maintain their qualification as a "regulated investment company" under the Internal Revenue Code (the "Code"), meaning that to the extent a Fund’s earnings are passed on to shareholders as required by the Code, the Fund itself is not required to pay federal income taxes on the earnings.Accordingly, the Fund will pay dividends and make such distributions as are necessary to maintain its qualification as a regulated investment company under the Code. Before you purchase shares of any Fund, you should consider the effect of both dividends and capital gain distributions that are expected to be declared or that have been declared but not yet paid.When the Fund makes these payments, its share price will be reduced by the amount of the payment, so that you will in effect have paid full price for the shares and then received a portion of your price back as a taxable dividend distribution. The Funds’ distributions, whether received in cash or reinvested in additional shares of the Fund, may be subject to federal income tax.The Trust will notify you annually as to the tax status of dividend and capital gains distributions paid by the Funds.Such dividends and capital gains may also be subject to state and local taxes. Exchanges of Fund shares for shares of another Fund will be treated as a sale of the Fund’s shares, and any gain on the transaction may be subject to federal income tax.Because your state and local taxes may be different than the federal taxes described above, you should see your tax advisor regarding these taxes.The tax considerations described in this section do not apply to tax-deferred accounts or other non-taxable entities. Net Asset Value Shares of each Class of the Funds are offered at the public offering price for each Class. The public offering price is each class’s next calculated net asset value (“NAV”), plus the applicable sales charge, if any. NAV per share of each Class is calculated by adding the value of each Fund's investments, cash and other assets, subtracting liabilities of the Class, and then dividing the result by the number of shares of the Class outstanding. Each Fund generally determines the total value of each Class of its shares by using market prices for the securities comprising its portfolio. Securities for which quotations are not available and any other assets are valued at fair market value as determined in good faith by the Fund’s Investment Manager, in conformity with guidelines adopted by and subject to the review and supervision of the Board of Trustees. Each Fund’s per share NAV of each Class and public offering price is computed on all days on which the New York Stock Exchange (“NYSE”) is open for business, at the close of regular trading hours on the NYSE, currently 4:00 p.m. Eastern time. In the event that the NYSE closes early, the NAV will be determined as of the time of closing. Fair Value Pricing The Board of Trustees has delegated to the Advisor and/or Investment Managers responsibility for determining the value of Fund portfolio securities under certain circumstances. Under such circumstances, the Advisor or Investment Manager will use its best efforts to arrive at the fair value of a security held by the Fund under all reasonably ascertainable facts and circumstances. The Advisor must prepare a report for the Board not less than quarterly containing a complete listing of any securities for which fair value pricing was employed and detailing the specific reasons for such fair value pricing. The Trust has adopted written policies and procedures to guide the Advisor and Investment Managers with respect to the circumstances under which, and the methods to be used, in fair valuing securities. The Funds generally invest the vast majority of their assets in frequently traded exchange listed securities of domestic issuers with relatively liquid markets and calculate their NAV as of the time those exchanges close. The Funds typically do not invest in securities on foreign exchanges or in illiquid or restricted securities. Accordingly, there may be very limited circumstances under which any Fund would hold securities that would need to be fair value priced. Examples of when it would be likely that a Fund security would require fair value pricing include but are not limited to: if the exchange on which a portfolio security traded were to close early; if trading in a particular security were to be halted on an exchange and did not resume trading prior to calculation of NAV; if a significant event that materially affected the value of a security were to occur after the securities’ exchange had closed but before the Fund’s NAV had been calculated; and if a security that had a significant exposure to foreign operations was subject to a material event or occurrence in a foreign jurisdiction in which the company had significant operations; or in the event that the Fixed Income or High Yield Bond Funds were to invest in certain types of bonds that had limited marketability, such as “church bonds”. 14 | Page When a security is fair value priced, it means that the Advisor or Investment Manager is calculating the value of that security on a day and under circumstances where reliable pricing information from normal sources is not available or is otherwise limited.Accordingly, there is always the possibility that the Advisor’s or Investment Manager’s calculations concerning security value could be wrong, and as a result, the Fund’s NAV on that day could be higher or lower, depending on how the security was valued, than would otherwise be the case. When a security is Evaluated Priced, it means the Advisor and Investment Manager are relying on a nationally recognized company that provides daily pricing of international and domestic securities.Accordingly, there is the possibility that the pricing firm’s calculations or pricing techniques could be wrong, and as a result the Fund’s NAV on that day could be higher or lower, depending on how the security was valued, than would otherwise be the case. Frequent Trading For the protection of its shareholders, the Board of Trustees has adopted a policy prohibiting frequent purchases and sales of Fund shares.The Board extended the policy to be inclusive of all accounts including accounts transacted by registered investment advisors, broker/dealer representatives, transfer agents, third party administrators and insurance companies, and further includes omnibus accounts.The Funds will reject any transactions the Funds believe in good faith constitute frequent trading, including market timing and late transactions, except that the Fund does not impose restrictions on exchanges from the Fixed Income Fund to any other Fund, nor does it restrict immediate sales of shares upon the event of the death or disability of the shareholder.For the purpose cited here, the Fund has determined that purchase and sale transactions in excess of three times per calendar quarter in a single or related accounts imply frequent trading, and shall result in the appropriate actions being taken which may include the restricting of the account and notification to the proper authorities. Upon the discovery of trades transacted or an attempt to be transacted in violation of Rule 10b (Manipulative and Deceptive Contrivances), or Rule 22c-1 (Pricing), such activity shall be immediately reported to the appropriate regulatory agencies and authorities, and the Fund shall fully comply with such agencies during any ensuing investigation. Distribution and Service Plans The Trust has adopted distribution and shareholder servicing plans, pursuant to Rule 12b-1 under the Investment Company Act of 1940, as amended (the "1940 Act"), for Class A and Class C Shares of the Fund (the "Distribution Plans"). The Distribution Plans provide for fees to be deducted from the average net assets of the Fund in order to compensate TPL or others for expenses relating to the promotion and sale of shares of the Fund and the servicing of shareholder accounts. Under the Class A Distribution Plan, the Class A shares of the Fund compensate TPL for distribution and service fees at an annual rate of 0.25% (all of which may be classified as a service fee), payable on a monthly basis, of the Fund’s average daily net assets attributable to Class A shares. Amounts paid under the Class A Distribution Plan are paid to TPL and others to compensate them for services provided and expenses incurred in the distribution of Class A shares, including the paying of commissions for sales of Class A shares. Under the Class C Distribution Plan, the Class C shares of the Fund compensates TPL for distribution and service fees at an annual rate of 1.00% (0.25% of which is a service fee), payable on a monthly basis, of the Fund’s average daily net assets attributable to Class C shares. Amounts paid under the Class C Distribution Plan are paid to TPL and others to compensate them for services provided and expenses incurred in the distribution of Class C shares, including the paying of commissions for sales of Class C shares. The Class C Distribution Plan is designed to allow investors to purchase Class C shares without incurring a front-end sales load and to permit the distributor to compensate authorized dealers for selling such shares. Accordingly, the Class C Distribution Plan combined with the CDSC for Class C shares is to provide for the financing of the distribution of Class C shares. Because 12b-1 fees are paid out of the Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Fund Service Providers Principal Underwriter Timothy Partners Ltd.acts as principal underwriter for the Trust.The purpose of acting as an underwriter is to facilitate the notice filing of the Funds’ shares under state securities laws and to assist in the sale of shares.TPL also acts as Investment Advisor to the Trust.TPL is not compensated for serving as underwriter of the Trust. Privacy Policy The following is a description of the Funds’ policies regarding disclosure of nonpublic personal information that you provide to the Funds or that the Funds collect from other sources.In the event that you hold shares of a Fund through a broker-dealer or other financial intermediary, the privacy policy of your financial intermediary would govern how your nonpublic personal information would be shared with nonaffiliated third parties. CATEGORIES OF INFORMATION THE FUNDS COLLECT The Funds collect the following nonpublic personal information about you: 1. Information the Funds receive from you on or in applications or other forms, correspondence, or conversations (such as your name, address, phone number, social security number, assets, income and date of birth); and Page | 15 2. Information about your transactions with the Funds, their affiliates, or others (such as your account number and balance, payment history, parties to transactions, cost basis information, and other financial information). CATEGORIES OF INFORMATION THE FUNDS DISCLOSE The Funds do not disclose any nonpublic personal information about their current or former shareholders to unaffiliated third parties, except as required or permitted by law.The Funds are permitted by law to disclose all of the information they collect, as described above, to their service providers (such as the Funds’ custodian, administrator and transfer agent) to process your transactions and otherwise provide services to you. CONFIDENTIALITY AND SECURITY The Funds restrict access to your nonpublic personal information to those persons who require such information to provide products or services to you.The Funds maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your nonpublic personal information. Customer Identification Program The Board of Trustees of the Trust has approved procedures designed to prevent and detect attempts to launder money as required under the USA PATRIOT Act.The day-to-day responsibility for monitoring and reporting any such activities has been delegated to the transfer agent, subject to the oversight and supervision of the Board. Section 6 | Financial Highlights Financial Highlights The Financial Highlights Table is intended to help you understand the Fund's financial performance for the past five fiscal years (or, if shorter, the periods since the Fund's inception).Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions).This is a new fund without an operating history, so performance information is not available. 16 | Page Section 7 | For More Information Additional information about the Funds is available in the Funds’ Statement of Additional Information (SAI).The SAI contains more detailed information on all aspects of the Funds.A current SAI, dated June 20, 2013, has been filed with the SEC and is incorporated by reference into (is legally a part of) this prospectus.Additional information about each Fund’s investments is also available in the Funds’ audited annual report, dated September 30, 2012.In the Funds’ annual report, you will find a discussion of the market conditions and investment strategies that significantly affected each Fund’s performance during its last fiscal year. The Funds’ SAI, annual report and semi-annual report are available, without charge upon request.To receive a copy of any of these documents or to make other types of inquiries to the Funds, please contact the Funds. Timothy Plan* Securities and Exchange Commission By Phone: (800) 846-7526 (202) 942-8090 By Mail: The Timothy Plan c/o Timothy Partners, Ltd. 1055 Maitland Center Commons Maitland,FL32751 Public Reference Section Securities and Exchange Commission Washington, D.C.20549-0102 (a duplicating fee required) By E-mail: invest@timothyplan.com Publicinvest@sec.gov (a duplicating fee required) By Internet: http://www.timothyplan.com http://www.sec.gov In Person: Public Reference Room Securities and Exchange Commission, Washington, D.C. *A copy of your requested document(s) will be mailed to you within three days of your request. Information about the Funds (including the SAI) can also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C.Information concerning the operation of the Public Reference Room may be obtained by calling the SEC at (202) 942-8090.Information about the Funds are also available on the SEC’s EDGAR database at the SEC’s web site (www.sec.gov).Copies of this information can be obtained, after paying a duplicating fee, by electronic request (publicinvest@sec.gov), or by writing the SEC’s Public Reference Section, Washington, DC 20549-0102. The Timothy Plan Investment Company Act No.811-08228 Page | 17 SAI STATEMENT OF ADDITIONAL INFORMATION October 1, 2013 TIMOTHY PLAN FAMILY OF FUNDS TIMOTHY PLAN GROWTH & INCOME FUND Share Class Ticker Symbol Class A Class C Class I THE FUNDS ARE DISTRIBUTED THROUGH:Timothy Partners, Ltd., 1055 Maitland Center Commons, Maitland, Florida 32751 This Statement of Additional Information (“SAI”) is not a prospectus.It is an additional disclosure document supplementing The Timothy Plan Growth & Income Fund Prospectus, dated October 1, 2013. The Timothy Plan (the “Trust”) is registered with the Securities and Exchange Commission as an open-end management investment company. The Fund offers three classes of shares: Class A, Class C and Class I. COPIES OF THIS SAI AND/OR THE PROSPECTUS TO WHICH IT RELATES MAY BE OBTAINED FROM THE TRUST WITHOUT CHARGE BY WRITING THE TRUST AT 1, MAITLAND, FL 32(800) 846-7526.RETAIN THIS SAI FOR FUTURE REFERENCE. Table of Contents Section 1 | General Information Fund History 3 Section 2 | Investments and Risks Investment Strategies and Risks 4 Fund Policies 6 Portfolio Turnover 7 Disclosure of Portfolio Holdings 8 Section 3 | Management of the Fund Investment Advisor 9 Investment Manager 10 Officers and Trustees of the Trust 20 Compensation 26 Code of Ethics 26 Proxy Voting Policies 26 Section 4 | Control Persons and Principle Holders of Securities Holders of More than 5% of Each Fund's Shares 27 Section 5 | Investment Advisory and Other Services Principal Underwriter 29 Transfer/Fund Accounting Agent/Administrator 29 Rule 12b-1 Plans 29 Other Service Providers 31 Service Agreements 31 Section 6 | Brokerage Allocation Brokerage Transactions 32 Commissions 32 Section 7 | Purchase, Redemption, and Pricing of Shares Purchase of Shares 33 Redemption of Shares 34 Section 8 | Taxation of the Fund Taxation 35 Section 9 | Calculation of Performance Data Performance 36 Section 10 |Financial Statements 39 Appendix A |Proxy Voting Policy Preface 40 Key Proxy Voting Issues 40 Proxy Voting Procedures 42 Record Keeping 43 Summary 43 STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 2 Section 1 | General Information Fund History The Timothy Plan (“Trust”) was organized as a Delaware business trust on December 16, 1993, and is a mutual fund company of the type known as, and registered with the Securities and Exchange Commission as, an open-end management investment company.It is authorized to create an unlimited number of series of shares (each a “Fund”) and an unlimited number of share classes within each series.A mutual fund permits an investor to pool his or her assets with those of others in order to achieve economies of scale, take advantage of professional money managers and enjoy other advantages traditionally reserved for large investors.This SAI pertains to the Timothy Plan Growth and Income Fund only.The Trust offers other Funds by a different prospectus and SAI. The Fund's shares are fully paid and non-assessable.They are entitled to such dividends and distributions as may be paid with respect to the shares and shall be entitled to such sums on liquidation as shall be determined.Other than these rights, they have no preference as to conversion, exchange, dividends, retirement or other features and have no preemption rights.There are three Classes of shares currently offered by the Trust: Class A shares are offered with a front-end sales charge and ongoing service/distribution fees; Class C shares are offered with a contingent deferred sales charge that ends after the first year and ongoing service and distribution fees; and Class I shares, which are offered without any sales charges or ongoing service/distribution fees. Shareholder meetings will not be held unless required by federal or state law. STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 3 Section 2 | Investments and Risks Investment Strategies and Risks Each Fund seeks to achieve its objectives by making investments selected in accordance with that Fund's investment restrictions and policies.Each Fund will vary its investment strategy as described in the applicable prospectus to achieve its objectives.This SAI contains further information concerning the techniques and operations of the Funds, the securities in which they may invest, and the policies they will follow. The Fund offers three classes of shares (Class A , Class C and Class I) that invest in the same portfolio of securities.Class A and Class C shares differ with respect to sales structure and 12b-1 Plan expenses.Class I shares have no sales charges or 12b-1 Plan expenses. The Fund has its own investment objectives and policies, and invests in its own portfolio of securities.The Fund seeks to achieve its stated objectives by investing in securities issued by companies which, in the opinion of the Fund's Investment Manager, conducts business in accordance with the stated philosophy and principles of the Fund.The following information supplements the information provided in the prospectus. COMMON STOCK Common stock is defined as shares of a corporation that entitle the holder to a pro rata share of the profits of the corporation, if any, without a preference over any other shareholder or class of shareholders, including holders of the corporation's preferred stock and other senior equity.Common stock usually carries with it the right to vote, and frequently, an exclusive right to do so.Holders of common stock also have the right to participate in the remaining assets of the corporation after all other claims, including those of debt securities and preferred stock, are paid. PREFERRED STOCK Generally, preferred stock receives dividends prior to distributions on common stock and usually has a priority of claim over common stockholders if the issuer of the stock is liquidated.Unlike common stock, preferred stock does not usually have voting rights; preferred stock, in some instances, is convertible into common stock.In order to be payable, dividends on preferred stock must be declared by the issuer's Board of Directors.Dividends on the typical preferred stock are cumulative, causing dividends to accrue even if not declared by the Board of Directors.There is, however, no assurance that dividends will be declared by the Board of Directors of issuers of the preferred stocks in which the Funds invest. CONVERTIBLE SECURITIES Traditional convertible securities include corporate bonds, notes and preferred stocks that may be converted into or exchanged for common stock, and other securities that also provide an opportunity for equity participation.These securities are generally convertible either at a stated price or a stated rate (that is, for a specific number of shares of common stock or other security).As with other fixed income securities, the price of a convertible security to some extent varies inversely with interest rates.While providing a fixed income stream (generally higher in yield than the income derivable from a common stock but lower than that afforded by a non-convertible debt security), a convertible security also affords the investor an opportunity, through its conversion feature, to participate in the capital appreciation of the common stock into which it is convertible.As the market price of the underlying common stock declines, convertible securities tend to trade increasingly on a yield basis and so may not experience market value declines to the same extent as the underlying common stock.When the market price of the underlying common stock increases, the price of a convertible security tends to rise as a reflection of the value of the underlying common stock.To obtain such a higher yield, the Funds may be required to pay for a convertible security an amount in excess of the value of the underlying common stock.Common stock acquired by a Fund upon conversion of a convertible security will generally be held for so long as the Fund's Advisor or the Fund’s Investment Manager anticipates such stock will provide the Fund with opportunities that are consistent with the Fund's investment objectives and policies. INVESTMENT GRADE BONDS Investment Grade Bonds are public and privately issued debt securities thatgenerally carry a rating of BBB and above by Standard & Poor's, or similar ratings by other recognized rating agencies.Because they are considered investment grade, they generally carry lower coupon rates than non-investment grade (“high yield” or “junk”) bonds. WARRANTS A warrant is an instrument issued by a corporation which gives the holder the right to subscribe to a specified amount of the issuer's capital stock at a set price for a specified period of time. STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 4 AMERICAN DEPOSITORY RECEIPTS American Depository Receipts (“ADRs”) are receipts typically issued by a U.S.bank or trust company which evidence ownership of underlying securities issued by a foreign corporation.The Funds may purchase ADRs whether they are “sponsored” or “unsponsored.”“Sponsored” ADRs are issued jointly by the issuer of the underlying security and a depository.“Unsponsored” ADRs are issued without participation of the issuer of the deposited security.Holders of unsponsored ADRs generally bear all the costs of such facilities.The depository of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights to the holders of such receipts in respect to the deposited securities.Therefore, there may not be a correlation between information concerning the issuer of the security and the market value of an unsponsored ADR.ADRs may result in a withholding tax by the foreign country of source which will have the effect of reducing the income distributable to shareholders.Because each Fund, except the International Fund which is heavily invested in ADRs,will not invest more than 50% of the value of its total assets in stock or securities issued by foreign corporations, it will be unable to pass through the foreign taxes that the Fund pays (or is deemed to pay) to shareholders under the Internal Revenue Code of 1986, as amended (the “Code”). REAL ESTATE INVESTMENT TRUSTS Real Estate Investment Trusts (“REITs”) are liquid, dividend-paying means of participating in the real estate market.REITs invest in different kinds of real estate or real estate related assets, including shopping centers, office buildings, and hotels, or mortgages secured by real estate.Some REITs are hybrid, investing in both the actual real estate and real estate-backed mortgages. HIGH YIELD BONDS High Yield Bondsare public and privately issued debt securities that are rated below investment grade (such as "BB" or lower by Standard & Poor's Ratings Services and/or Ba or lower by Moody's Investors Services, Inc.) or deemed to be below investment grade by the Fund’s Investment Manager.These types of securities are commonly referred to as “junk” bonds.Because these securities are below investment grade, they carry higher coupon rates and are subject to greater credit risk. TEMPORARY DEFENSIVE MEASURES The Investment Manager of the Fund may take temporary defensive actions when it is determined to be in the best interests of the applicable Fund's shareholders.Such defensive actions may include, but not be limited to, increasing the percentage of the Fund invested in cash and cash equivalents, investing more heavily in a particular sector, and investing without regard to capitalization rates.When a Fund takes a temporary defensive position, it will not be investing according to its investment objective, and at such times, the performance of the Fund will be different than it would have been if it had invested strictly according to its objectives. Fund Policies In addition to those set forth in the current applicable prospectus, the Traditional Funds have adopted the investment restrictions set forth below, which are fundamental policies of each Fund, and which cannot be changed without the approval of a majority of the outstanding voting securities of each Fund.As provided in the Investment Company Act of 1940, as amended (the “1940 Act”), a “vote of a majority of the outstanding voting securities” means the affirmative vote of the lesser of (i) more than 50% of the outstanding shares, or (ii) 67% or more of the shares present at a meeting if more than 50% of the outstanding shares are represented at the meeting in person or by proxy. These investment restrictions provide that the Fund will not: 1. issue senior securities; 2. engage in the underwriting of securities except insofar as the Fund may be deemed an underwriter under the Securities Act of 1933 (the “1933 Act”) in disposing of a portfolio security; 3. purchase or sell real estate or interests therein, although the Fund may each purchase debt instruments or securities of issuers which engage in real estate operations; 4. invest for the purpose of exercising control or management of another company; 5. purchase oil, gas or other mineral leases, rights or royalty contracts or exploration or development programs, except that the Fundmay invest in the debt instruments or securities of companies which invest in or sponsor such programs; 6. invest more than 25% of the value of the Fund's total assets in one particular industry, except for temporary defensive purposes; 7. make purchases of securities on “margin”, or make short sales of securities, provided that each Fund may enter into futures contracts and related options and make initial and variation margin deposits in connection therewith; 8. invest in securities of any open-end investment company, except that the Fund may purchase securities of money market mutual funds, but such investments in money market mutual funds may be made only in accordance with the limitations imposed by the 1940 Act and the rules thereunder, as amended.But in no event may the Fund purchase more than 10% of the voting securities, or more than 10% of any class of securities, of another investment company.For purposes of this restriction, all outstanding fixed income securities of an issuer are considered a single class; STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 5 9. as to 75% of a Fund's total assets, invest more than 5% of its assets in the securities of any one issuer.(This limitation does not apply to cash and cash items, or obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities.); purchase or sell commodities or commodity futures contracts, other than those related to stock indexes; make loans of money or securities, except (i) by purchase of fixed income securities in which the Fund may invest consistent with its investment objective and policies; or (ii) by investment in repurchase agreements; invest in securities of any company if any officer or trustee of the Funds or the Funds' Advisor owns more than 0.5% of the outstanding securities of such company and such officers and trustees, in the aggregate, own more than 5% of the outstanding securities of such company; borrow money, except that the Fund may borrow from banks (i) for temporary or emergency purposes in an amount not exceeding the Fund's assets or (ii) to meet redemption requests that might otherwise require the untimely disposition of portfolio securities, in an amount not to exceed 33% of the value of the Fund's total assets (including the amount borrowed) at the time the borrowing is made; and whenever borrowings by the Fund, including reverse repurchase agreements, exceed 5% of the value of the Fund's total assets, the Fund will not purchase any securities.Interest paid on borrowing will reduce net income; pledge, mortgage, hypothecate, or otherwise encumber its assets, except in an amount up to 33% of the value of its net assets, but only to secure borrowing for temporary or emergency purposes, such as to effect redemptions, or purchase the securities of any issuer, if, as a result, more than 10% of the value of the Fund's net assets would be invested in securities that are subject to legal or contractual restrictions on resale (“restricted securities”), in securities for which there is no readily available market quotations (“illiquid securities”), or in repurchase agreements maturing in more than 7 days, if all such securities would constitute more than 10% of the Fund's net assets; Except for the restriction on investing in illiquid securities, which applies under all circumstances, so long as percentage restrictions are observed by a Fund at the time it purchases any security, changes in values of particular Fund assets or the assets of the Fund as a whole will not cause a violation of any of the foregoing restrictions Portfolio Turnover It is not the policy of any of the Fund to purchase or sell securities for short-term trading purposes, but the Fund may sell securities to recognize gains or avoid potential for loss.The Fund will, however, sell any portfolio security (without regard to the time it has been held) when the Investment Manager believes that market conditions, credit-worthiness factors or general economic conditions warrant such a step.This is a new Fund without an operating history, so it has not yet had any reportble portfolio turnover. High portfolio turnover rates (annual rates in excess of 100%) involve additional transaction costs (such as brokerage commissions) which are borne by the Fund, and may result in adverse tax effects to Fund shareholders.(See “Dividends, Distributions and Taxes” in the applicable prospectus.) Disclosure of Portfolio Holdings The following discussion sets forth the Trust's policies and procedures with respect to the disclosure of Fund portfolio holdings. FUND SERVICE PROVIDERS Fund service providers include the following:Fund Transfer and Accounting Agent, Fund Administrator, Independent Registered Public Accountanting firm, Compliance Consulting Firm, Principal Underwriter and Custodian.The Trust has entered into arrangements with certain third party service providers for services that require these groups to have access to each Fund's portfolio on a real time basis.For example, the Trust's fund accounting agent is responsible for maintaining the accounting records of each Fund, which includes maintaining a current record of the portfolio holdings of each Fund.The Trust also undergoes an annual audit which requires the Trust's independent registered public accountanting firm to review each Fund's portfolio.In addition to the fund accounting agent, the Trust's custodian also maintains an up-to-date list of each Fund's portfolio holdings.The Trust's compliance consulting firm must also have access to each Fund's portfolio information in order to verify compliance with the Federal Securities laws.Each of these parties is contractually and/or ethically prohibited from sharing any Fund's portfolio holdings information with any third party unless specifically authorized by the Trust's President, Secretary or Treasurer. The Board of Trustees monitors the services provided by each of the service providers to ensure each is complying with the contractual terms or expectation of the arrangement.If the Board of Trustees is unsatisfied with any of these service providers, the Board may terminate them accordingly.Each of the entities which provide one or more of the services discussed above has adopted a code of ethics which requires that any person associated with such entity (1) maintains the confidentiality of all Trust information obtained by such person, and (2) does not use such person's knowledge of Trust activities for their own personal benefit.The Trust relies on the compliance departments of each entity to enforce its code. STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 6 RATING AND RANKING ORGANIZATIONS The Trust may from time to time provide the entire portfolio holdings of each Fund to various rating and ranking organizations, such as Morningstar, Inc., Lipper, Inc., Standard & Poor's Ratings Group, BloombergL.P., and Thomson Financial Research.The Trust has obtained assurances from all such parties that any information provided to them will be held in strict confidence and that such information shall not be used for the personal benefit of the recipient. The Trust's management has determined that these groups provide investors with a valuable service and, therefore, are willing to provide them with portfolio information.You should be aware that the Trust does not pay them or receive any compensation from them for providing this information. DISCLOSURE TO OTHER PARTIES The Trust has adopted a policy of posting the portfolio holdings of each Fund on its web site not later than seven (7) calendar days after the end of each fiscal quarter.The Trust is also required under law to file a listing of the portfolio holdings of each Fund with the Securities and Exchange Commission on a quarterly basis.The Trust prohibits the disclosure of portfolio information to any third party other than those described above until and unless such information has been filed with the Commission or posted to the Trust's web site, as discussed above.The Trust further prohibits any person affiliated with the Trust from entering into any ongoing arrangement with any person other than described above to receive portfolio holdings information relating to a Fund. REVIEW The Board of Trustees reviews these policies not less than annually and receives periodic attestations from affiliated persons that these policies are being adhered to.The Trust's President, Secretary and Treasurer are authorized, subject to subsequent Board review, to make exceptions to the above-described policies. Section 3 | Management of the Fund Investment Advisor The Trust has entered into advisory agreements with Timothy Partners, Ltd.(“TPL” or the “Advisor”), for the provision of investment advisory services on behalf of the Trust to each Fund (collectively referred to as the “Advisory Agreement”), subject to the supervision and direction of the Trust's Board of Trustees.The latest continuance of the Advisory Agreement with Timothy Partners, Ltd.was approved by the Trustees, including a majority of the Trustees who are not interested persons of the Trust or any person who is a party to the Agreement, at an in-person meeting held on February 24, 2012.More complete factors considered by the Trust's Board of Trustees in renewing the investment advisory agreement are available in the Trust's audited annual report dated September 30, 2012. The Advisory Agreement may be renewed after its initial two year term only so long as such renewal and continuance are specifically approved at least annually by the Board of Trustees or by vote of a majority of the outstanding voting securities of the applicable Fund, and only if the terms of the renewal thereof have been approved by the vote of a majority of the Trustees of the Trust who are not parties thereto or interested persons of any such party, cast in person at a meeting called for the purpose of voting on such approval.The Advisory Agreement will terminate automatically in the event of its assignment. INVESTMENT ADVISORY FEES The following table sets forth the investment advisory fees paid to TPL for the fiscal periods ended September 30, 2010, 2011 and 2012: Aggressive Growth Fund Fees Payable to TPL $ $ $ Amount (Reimbursed) Recouped by TPL - - - International Fund Fees Payable to TPL $ $ $ Amount (Reimbursed) Recouped by TPL - - - Large/Mid Cap Growth Fund Fees Payable to TPL $ $ $ Amount (Reimbursed) Recouped by TPL - - - Small Cap Value Fund Fees Payable to TPL $ $ $ Amount (Reimbursed) Recouped by TPL - - - Large/Mid Cap Value Fund Fees Payable to TPL $ $ $ Amount (Reimbursed) Recouped by TPL - - - Fixed Income Fund Fees Payable to TPL $ $ $ Amount (Reimbursed) Recouped by TPL $ ) $ ) $ ) STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 7 High Yield Bond Fund Fees Payable to TPL $ $ $ Amount (Reimbursed) Recouped by TPL - - - Defensive Strategies Fund (1) Fees Payable to TPL $ $ $ Amount (Reimbursed) Recouped by TPL - - - Israel Common Values Fund (2) Fees Payable to TPL N/A N/A $ Amount (Reimbursed) Recouped by TPL N/A N/A - Emerging Markets Fund (3) Fees Payable to TPL N/A N/A N/A Amount (Reimbursed) Recouped by TPL N/A N/A N/A Strategic Growth Fund Fees Payable to TPL $ $ $ Amount (Reimbursed) Recouped by TPL - - - Conservative Growth Fund Fees Payable to TPL $ $ $ Amount (Reimbursed) Recouped by TPL - - - The Fund commenced operations on November 4, 2009. The Fund commenced investment operations on October 11, 2011. The Fund commenced investment operations on December 3, 2012. TPL, with the prior approval of the Board of Trustees and shareholders of the applicable Fund, may engage the services of other investment advisory firms (“Investment Managers”) to provide portfolio management services to a Fund.The following section provides information relating to the Funds' current Investment Managers. Investment Manager JAMES INVESTMENT RESEARCH, INC. Pursuant to an Investment Sub-Advisory Agreement between TPL, the Trust and James Investment Research, Inc., (“James”) dated October 1, 2013, James serves as Investment Manager to the Fund.As Investment Manager, James provides advice and assistance to TPL in the selection of appropriate investments for the Fund, subject to the supervision and direction of the Funds' Board of Trustees.As compensation for its services, Chartwell receives from TPL an annual fee at a rate equal to 0.42% of the first $10 million in assets of each Fund; 0.40% of the next $5 million in assets; 0.35% of the next $10 million in assets; and 0.25% of assets over $25 million.As of September 30, 2013, James managed approximately $ billion in client assets. On May 24, 2013 the Board met to consider, among other matters, retaining James as Investment Manager for the Fund and after full consideration, approved the Agreement for an initial two year term.A discussion of the Board's considerations in renewing the agreement is provided in the Trust's audited annual report, dated September 30, 2013. Other Information Relating to James The following table presents information relating to the persons responsible for managing Fund assets, the number and types of other accounts managed by such persons, and how such persons are compensated for managing such accounts.The information is current as of July 15, 2013. # of Accounts by Type Total Assets by Type in $ millions # of Accounts by Type subject to Performance Fee Total Assets by Type Subject to a Performance Fee ($MM) F.E. James, Ph.D. 25 73 0 0 Registered Investment Cos. 4 Other Pooled Investment Vehicles 0 0 Barry R. James, CFA, CIC 57 0 0 Registered Investment Cos. 4 Other Pooled Investment Vehicles 0 0 STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 8 Ann M. Shaw, CFP 52 0 0 Registered Investment Cos. 4 Other Pooled Investment Vehicles 0 0 Thomas L. Mangan 79 0 0 Registered Investment Cos. 4 Other Pooled Investment Vehicles 0 0 David W. James, CFA 38 80 0 0 Registered Investment Cos. 4 Other Pooled Investment Vehicles 0 0 R. Brian Culpepper 56 70 0 0 Registered Investment Cos. 4 Other Pooled Investment Vehicles 1 Brian P. Shepardson, CFA, CIC 40 94 0 0 Registered Investment Cos. 4 Other Pooled Investment Vehicles 0 0 Portfolio Manager Compensation.All portfolio managers are compensated in the following manner: Salary: Determined at employment and periodically adjusted. Profit Sharing: The net, pre-tax profits of James are shared with all its employees based on a formula. Dr.F.E. James does not share in this bonus as he is the sole owner of the Adviser. Portfolio Manager’s Bonus: An additional portion of the profits of James is awarded to portfolio managers. This is based on the value of the assets under management by that portfolio manager, the number of accounts managed and length of service with James; the longer the tenure, the greater the compensation. Other Bonuses: James may give additional bonuses at its sole discretion or upon the advice of its Board of Directors. A material conflict might arise in the management of the Fund versus the management of other accounts if the dollar value of smaller capitalization stock transactions were to grow to be so large as to cause significant price movements as portfolio managers acquire and liquidate positions. This conflict may arise because many of James’ individually managed portfolios follow the same strategies as the Fund and hold the same securities. James uses limits in executing larger transactions and has adopted policies and procedures, such as aggregating mutual fund trades with private client transactions and average pricing to ensure that no fund or client has an advantage over other Funds or clients. As of October 1, 2013, no employee of James owned any shares of the Fund. Officers and Trustees of the Trust The Trustees and principal executive officers of the Trust and their principal occupations for the past five years are listed as follows: STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 9 INTERESTED TRUSTEES Name, Age and Address Position(s) HeldWithTrust Term of Office and Length of Time Served NumberofPortfolios in Fund Complex OverseenbyTrustee Arthur D. Ally* 1055 Maitland Center Commons Maitland, FL Born: 1942 Chairmanand President Indefinite; Trustee and President since 1994 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee for the Past 5 years President and controlling shareholder of Covenant Funds, Inc. (“CFI”), a holding company. President and general partner of Timothy Partners, Ltd. (“TPL”), the investment Advisor and principal underwriter to each Fund. CFI is also the managing general partner of TPL. None Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Joseph E. Boatwright** 1055 Maitland Center Commons Maitland, FL Born: 1930 Trustee,Secretary Indefinite; Trustee and Secretary since 1995 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee f for the past 5 years Retired Minister. Currently serves as a consultant to the Greater Orlando Baptist Association. Served as Senior Pastor to Aloma Baptist Church from 1970-1996. None Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Mathew D. Staver** 1055 Maitland Center Commons Maitland, FL Born: 1956 Trustee Indefinite; Trustee since 2000 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee for the past 5 years Attorney specializing in free speech, appellate practice and religious liberty constitutional law. Founder of Liberty Counsel, a religious civil liberties education and legal defense organization. Host of two radio programs devoted to religious freedom issues. Editor of a monthly newsletter devoted to religious liberty topics. Mr. Staver has argued before the United States Supreme Court and has published numerous legal articles. None * Mr.Ally is an “interested” Trustee, as that term is defined in the 1940 Act, because of his positions with and financial interests in CFI and TPL. ** Messrs. Boatwright and Staver are “interested” Trustees, as that term is defined in the 1940 Act, because each has a limited partnership interest in TPL. INDEPENDENT TRUSTEES Name, Age and Address Position(s) HeldWithTrust Term of Office and Length of Time Served NumberofPortfolios in Fund Complex OverseenbyTrustee RichardW.Copeland 1055MaitlandCenter Commons Maitland, FL Born: 1947 Trustee Indefinite; Trustee since 2005 13 Principal Occupation During Past 5 Years OtherDirectorships Held by Trustee for the past 5 years. Principal of Copeland & Covert, Attorneys at Law; specializing in tax and estate planning. B.A. from Mississippi College, JD from University of Florida and LLM Taxation from University of Miami. Associate Professor Stetson University for past 35 years. None STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 10 Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Deborah Honeycutt 1055 Maitland Center Commons Maitland, FL Born: 1947 Trustee Indefinite; Trustee since 2010 13 Principal Occupation During Past 5 Years OtherDirectorships Held by Trustee for the past 5 years Dr. Honeycutt is a licensed physician currently serving as Medical Director of Clayton State University Health Services in Morrow, GA, CEO of Minority Health Services in Atlanta, and as a volunteer at Good Shepherd Clinic. Dr. Honeycutt received her B.A. and M.D. at the University of Illinois. None Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Bill Johnson 1055 Maitland Center Commons Maitland, FL Born: 1946 Trustee Indefinite; Trustee since 2005 13 Principal Occupation During Past 5 Years OtherDirectorships Held by Trustee for the past 5 years President (and Founder) of American Decency Association, Freemont, MI since 1999. Previously served as Michigan State Director for American Family Association (1987-1999). Previously a public school teacher for 18 years. B.S. from Michigan State University and a Masters of Religious Education from Grand Rapids Baptist Seminary. None Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee John C. Mulder 1055 Maitland Center Commons Maitland, FL Born: 1950 Trustee Indefinite; Trustee since 2005 13 Principal Occupation During Past 5 Years OtherDirectorships Held by Trustee for the past 5 years President of WaterStone (formerly the Christian Community Foundation and National Foundation) since 2001. Prior: 22 years of executive experience for a group of banks and a trust company. B.A. in Economics from Wheaton College and MBA from University of Chicago. None Name, Age and Address Position(s) Held With Trust Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Charles E. Nelson 1055 Maitland Center Commons Maitland, FL Born: 1934 Trustee Indefinite; Trustee since 2000 13 Principal Occupation During Past 5 Years OtherDirectorships Held by Trustee for the past 5 years Certified Public Accountant, semi-retired. Former non-profit industry accounting officer. Former financial executive with commercial bank. Former partner national accounting firm. None Name,AgeandAddress Position(s) HeldWithTrust Term of Office and Length of Time Served NumberofPortfolios in Fund Complex OverseenbyTrustee Scott Preissler, Ph.D. 1055MaitlandCenter Commons Maitland, FL Born: 1960 Trustee Indefinite; Trustee since 2004 13 Principal Occupation During Past 5 Years OtherDirectorships Held by Trustee for the past 5 years Chairman of Stewardship Studies at Southwestern Baptist Theological Seminary, Ft. Worth, TX. Also serves as Founder and Chairman of the International Center for Biblical Stewardship. Previously, President and CEO of Christian Stewardship Association where he was affiliated for 14 years. None STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 11 Name,AgeandAddress Position(s) HeldWithTrust Term of Office and Length of Time Served NumberofPortfolios in Fund Complex Overseen by Trustee Alan M. Ross 1055 Maitland Center Commons Maitland, FL Born: 1951 Trustee,ViceChairman Indefinite; Trustee since 2004 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee for the past 5 years Founder and CEO of Corporate Development Institute which he founded in 2000. Previously he served as President and CEO of Fellowship of Companies for Christ and has authored three books: Beyond World Class, Unconditional Excellence, Breaking Through to Prosperity. None Name,AgeandAddress Position(s) HeldWithTrust Term of Office and Length of Time Served NumberofPortfolios in Fund Complex Overseen by Trustee Patrice Tsague 1055 Maitland Center Commons Maitland, FL Born: 1973 Trustee Indefinite; Trustee since 2011 13 Principal Occupation During Past 5 Years Other Directorships Held by Trustee for the past 5 years President and Chief Servant Officer of the Nehemiah Project International Ministries Inc. since 1999. None ADDITIONAL INFORMATION ABOUT THE TRUSTEES The Board of Trustees believes that each Trustee's experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Trustees lead to the conclusion that the Trustees possess the requisite experience, qualifications, attributes and skills to serve on the Board.The Board of Trustees believes that the Trustees' ability to review critically, evaluate, question and discuss information provided to them; to interact effectively with the Advisor, other service providers, legal counsel and independent public accountants; and to exercise effective business judgment in the performance of their duties as Trustees, support this conclusion.The Board of Trustees has also considered the contributions that each Trustee can make to the Board and the Trust. As described in the table above, the Independent Trustees have served as such for a considerable period of time which has provided them with knowledge of the business and operation of the Funds and the Trust.In addition, the following specific experience, qualifications, attributes and/or skills apply as to each Trustee: Arthur Ally served as a financial professional for nearly twenty years prior to establishing Timothy Partners, Ltd, the advisor and distributor of the Timothy Plan Funds.Mr. Ally has a degree in accounting and economics and has earned numerous professional designations. Joseph Boatwright served as senior pastor of Aloma Baptist Church in Winter Park, Florida, for over twenty-five years.Pastor Boatwright brings a unique understanding of the scriptures to the Board, which serves well in the attempt to oversee the moral agenda of the Funds. Mat Staver is the Dean of Liberty University School of Law and the founder and chairperson of Liberty Counsel.Mr. Staver has argued before the United States Supreme Court and brings his extensive legal background to the Board. Richard Copeland is an attorney who specializes in estate planning and probate.Mr. Copeland received an LLM in taxation from the University of Miami, and has extensive experience in the taxation arena.He is also a professor in the College of Business Administration at Stetson University. Deborah Honeycutt is a physician practicing in the Atlanta, GA area.Dr.Honeycutt has experience in managing and directing health clinics and as a family medical practitioner.She brings extensive business experience, as well as experience in the health care sector, to the Board. Bill Johnson has been in the ministry front lines in the fight against pornography.Mr. Johnson brings a keen knowledge of the various forms of pornography, as well as hands-on experience running a non-profit organization. John Mulder is the executive director of Waterstone, a charitable remainder trust custodian that serves persons across the United States.Mr. Mulder brings proficiency in taxation as well as the skills he has acquired in managing a national organization. Charles Nelson is a former audit partner in a national accounting firm.Mr. Nelson holds an MBA and is a Certified Public Accountant.He is a former college instructor, and brings a combination of business, financial, and accounting skills to the Board. Scott Preissler, PhD is a former executive director of a worldwide ministry, and currently serves as chairperson of the stewardship department at Southwestern Baptist Theological Seminary.Dr.Preissler brings extensive organizational and public service experience to the Board. Alan Ross is an entrepreneur specializing in corporate turn-around ventures.Mr. Ross offers the Board the wealth of knowledge he has gained in his experiences as a manager/owner of numerous companies. STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 12 Kenneth Blackwell brings his vast experience and unique perspectives gained as the former mayor of Cincinnati, Ohio, overseas ambassador, author, and celebrated business entrepreneur. Patrice Tsague brings a unique combined perspective from his career that includes counseling for international entrepreneurship and development of organizational techniques and avenues for businesses. References to the experience, qualifications, attributes or skills of the Trustees are pursuant to requirements of the Securities and Exchange Commission and do not constitute indicating that the Board or any Trustee has special expertise or experience, and shall not impose any greater responsibility or liability on such Trustee or on the Board by reason thereof. BOARD STRUCTURE The Board of Trustees is responsible for overseeing the management and operations of the Trust and the Funds.The Board consists of nine Independent Trustees and three Trustees who are interested persons of the Trust.Arthur D. Ally, who is an interested person of the Trust , serves as Chair of the Board, Mr. Alan Ross serves as Vice-Chair of the Board, and Mr. Charles Nelson serves as the Lead Independent Trustee.Mr. Ross and Mr. Nelson work with Mr. Ally to set the agendas for the Board and Committee meetings, chairs meetings of the Independent Trustees, and generally serves as a liaison between the Independent Trustees and the Trust's management between Board meetings. The Board of Trustees has one standing committee:the Audit Committee.The Audit Committee is chaired by an Independent Trustee.The Audit Committee consists of Messrs. Nelson, Mulder and Copeland.Mr. Nelson chairs the Committee.The members of the Audit Committee are not “interested” persons of the Trust (as defined in the 1940 Act).The primary responsibilities of the Trust's Audit Committee are, as set forth in its charter, to make recommendations to the Board as to: the engagement or discharge of the Trust's independent auditors (including the audit fees charged by auditors); the supervision of investigations into matters relating to audit matters; the review with the independent auditors of the results of audits; and addressing any other matters regarding audits.The Audit Committee met two times during the last fiscal year. The Board holds four regular meetings each year to consider and act upon matters involving the Trust and the Funds.The Board also may hold special meetings to address matters arising between regular meetings.The Independent Trustees also regularly meet outside the presence of management and are advised by legal counsel.These meetings may take place in person or by telephone.Through the Audit Committee, the Independent Trustees consider and address important matters involving the Funds, including those presenting conflicts or potential conflicts of interest for Trust management.The Board of Trustees has determined that its committee structure helps ensure that the Funds have effective and independent governance and oversight.Given the Advisor's sponsorship of the Trust, that investors have selected the Advisor to provide overall management to the Funds, and Mr. Ally's senior leadership role within the Advisor, the Board elected him Chairman.The Board reviews its structure regularly and believes that its leadership structure, including having at least two thirds Independent Trustees, coupled with the responsibilities undertaken by Mr. Ally as Chair, Mr. Ross as Vice-Chair and the Board's Lead Independent Trustee, is appropriate and in the best interests of the Trust, given its specific characteristics.The Board of Trustees also believes its leadership structure facilitates the orderly and efficient flow of information to the Independent Trustees from Fund management. BOARD OVERSIGHT OF RISK An integral part of the Board's overall responsibility for overseeing the management and operations of the Trust is the Board's oversight of the risk management of the Trust's investment programs and business affairs.The Funds are subject to a number of risks, such as investment risk, credit risk, valuation risk, operational risk, and legal, compliance and regulatory risk.The Trust, the Advisor and the other service providers have implemented various processes, procedures and controls to identify risks to the Funds, to lessen the probability of their occurrence and to mitigate any adverse effect should they occur.Different processes, procedures and controls are employed with respect to different types of risks.These systems include those that are embedded in the conduct of the regular operations of the Board and in the regular responsibilities of the officers of the Trust and the other service providers. The Board of Trustees exercises oversight of the risk management process through the Board itself and through the Audit Committee.In addition to adopting, and periodically reviewing, policies and procedures designed to address risks to the Funds, the Board of Trustees requires management of the Advisor and the Trust, including the Trust's Chief Compliance Officer (“CCO”), to report to the Board and the Audit Committee on a variety of matters, including matters relating to risk management, at regular and special meetings.The Board and the Audit Committee receive regular reports from the Trust's independent public accountants on internal control and financial reporting matters.On at least an annual basis, the Independent Directors meet separately with the Funds' CCO outside the presence of management, to discuss issues related to compliance.Furthermore, the Board receives a quarterly report from the Funds' CCO regarding the operation of the compliance policies and procedures of the Trust and its primary service providers.The Board also receives quarterly reports from the Advisor on the investments and securities trading of the Funds, including their investment performance, as well as reports regarding the valuation of the Funds' securities.In addition, in its annual review of the Funds' advisory agreements, the Board reviews information provided by the Advisor relating to its operational capabilities, financial condition and resources.The Board also conducts an annual self-evaluation that includes a review of its effectiveness in overseeing the number of Funds in the Trust and the effectiveness of its committee structure. STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 13 The Board recognizes that it is not possible to identify all of the risks that may affect a Fund or to develop processes, procedures and controls to eliminate or mitigate every occurrence or effect.The Board may, at any time and in its discretion, change the manner in which it conducts its risk oversight role. TRUSTEE OWNERSHIP The following table sets forth information about the Trustees and the dollar range of shares of the Timothy Plan Family of Funds owned by each Trustee.As of December 31, 2012, the Trustees owned the following dollar ranges of Fund shares. Interested Trustees Arthur D. Ally $1 – Aggressive Growth $1 - $10,000 Conservative Growth $1 - $10,000 Defensive Strategies $1 - $10,000 Emerging Markets $1 - $10,000 Fixed Income $1 - $10,000 Israel Common Values $1 - $10,000 Large/Mid Cap Growth $1 - $10,000 Large/Mid Cap Value $1 - $10,000 Small Cap Value $1 - $10,000 Strategic Growth $1 - $10,000 Joseph E. Boatwright Over Conservative Growth $50,001-$100,000 Fixed Income $10,001 - $50,000 Large/Mid Cap Value $50,001 - $100,000 Small Cap Value $10,001 - $50,000 Strategic Growth $50,001 - $100,000 Mathew D. Staver Over Israel Common Values $1 - $10,000 Small Cap Value Over $100,000 Strategic Growth $10,001 - $50,000 Independent Trustees Kenneth Blackwell None None Richard W. Copeland None None Deborah Honeycutt None None Bill Johnson – Conservative Growth $10,001 - $50,000 Defensive Strategies $1 - $10,000 High Yield Bond $1 - $10,000 John C. Mulder None None Charles E. Nelson None None Scott Preissler, Ph.D. None None Alan M. Ross None None Patrice Tsague – International $1 - $10,000 Large/Mid Cap Value $1 - $10,000 Strategic Growth $1 - $10,000 Compensation Compensation was paid by the Trust to the Trustees during the past calendar year as set forth in the table below. STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 14 Interested Trustees Arthur D. Ally, Chairman $0 $0 $0 $0 Joseph E. Boatwright, Secretary $0 $0 $0 $0 Mathew D. Staver $0 $0 $0 $0 Independent Trustees Kenneth Blackwell $0 $0 Richard W. Copeland $0 $0 Deborah Honeycutt $0 $0 Bill Johnson $0 $0 John C. Mulder $0 $0 Charles E. Nelson $0 $0 Scott Preissler, Ph.D. $0 $0 Alan M. Ross $0 $0 Patrice Tsague $0 $0 Code of Ethics The Trust, the Advisor, the investment managers and the Funds' underwriter have each adopted a Code of Ethics under Rule 17j-1 of the Investment Company Act of 1940.The personnel subject to the Code are permitted to invest in securities; however, the Advisor's, Trust's and underwriter's employees are prohibited from purchasing securities that are held by the Funds.You may obtain a copy of the Code of Ethics from the Securities and Exchange Commission.Pursuant to Section 406 of the Sarbanes-Oxley Act of 2002, the Trustees amended the Codes of Ethics to accommodate the requirements of Section 406.The amended Codes of Ethics adopted by the Trust, TPL, and each sub-Advisor, have each been reviewed and ratified by the Board of Trustees. Proxy Voting Policies The Board of Trustees of the Trust has approved proxy voting procedures for the Trust.These procedures set forth guidelines and procedures for the voting of proxies relating to securities held by the Funds.Records of the Funds' proxy voting records are maintained and are available for inspection.The Board is responsible for overseeing the implementation of the procedures.Copies of the proxy voting procedures have been filed with the Securities and Exchange Commission, which may be reviewed and copied at the SEC's Public Reference Room in Washington, DC.The procedures are also available on the SEC's EDGAR database at the SEC's web site (www.sec.gov).Copies of the procedures can be obtained, after paying a duplicating fee, by electronic request (publicinvest@sec.gov) or by writing the SEC's Public Reference Section, Washington, DC 20549-0102.A copy will also be sent to you, free of charge, at your request by writing to the Trust at Gemini Fund Services, Inc., 450 Wireless Blvd., Hauppauge, NY 11788, or calling toll free at 1-800-662-0201.A summary of the Trust's Proxy Voting Procedures is also attached to this SAI as Appendix A. STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 15 Section 4 |Control Persons and Principal Holders of Securities This Fund is being offered for the first time. As of October 1, 2013, Timothy Partners, Ltd. owned all the outstanding shares of the Fund. For the purposes of ownership, “control” means the beneficial ownership, either directly or through one or more controlled companies, of more than 25% of the voting securities of a company.A controlling ownership may be detrimental to the other shareholders of the company. Section 5 |Investment Advisory and Other Services Principal Underwriter Timothy Partners, Ltd., 1055 Maitland Center Commons, Maitland, FL32751, acts as the principal underwriter (the “Underwriter”) of the Funds' shares for the purpose of facilitating the notice filing of shares of the Funds under state securities laws and to assist in sales of shares pursuant to a written underwriting agreement (the “Underwriting Agreement”) approved by the Funds' Trustees.TPL is not compensated for serving as principal underwriter to the Funds. In that regard, TPL has agreed at its own expense to qualify as a broker/dealer under all applicable federal or state laws in those states which the Funds shall from time to time identify to TPL as states in which it wishes to offer its shares for sale, in order that state notice filings may be maintained by the Funds. TPL is a broker/dealer registered with the U.S.Securities and Exchange Commission and is a member in good standing of the Financial Industry Regulatory Authority. The Funds shall continue to bear the expense of all filing or registration fees incurred in connection with the notice filing of shares under state securities laws. The Underwriting Agreement may be terminated by either party upon 60 days' prior written notice to the other party. Arthur D. Ally is President, Chairman and Trustee of the Trust.Mr. Ally is also President of Timothy Partners, Ltd.Mr. Ally had over eighteen years experience in the investment industry prior to becoming president of Timothy Plan, having worked for Prudential Bache, Shearson Lehman Brothers and Investment Management & Research.Some or all of these firms may be utilized by an investment manager to execute portfolio trades for a Fund.Neither Mr. Ally nor any affiliated person of the Trust will receive any benefit from such transactions. Transfer/Fund Accounting Agent/Administrator Gemini Fund Services, Inc., 450 Wireless Blvd., Hauppauge, NY 11788 serves as transfer agent, fund accounting agent and administrator to the Trust pursuant to a written agreement dated August 8, 2011.Prior to the engagement of Gemini Fund Services, Inc., Huntington Asset Services, Inc.had provided transfer agent, fund accounting and administrative services to the Trust. For the Trust's fiscal periods ended September 30, 2010, 2011, and 2012, the Trust paid the following fees for transfer agency, fund accounting and administration: Service Administration Fees Other Service Providers INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The firm of Cohen Fund Audit Services, Ltd., 1350 Euclid Avenue, Suite 800, Cleveland, OH44115, has been selected as the independent registered public accounting firm for the Funds for the fiscal year ending September 30, 2013.Cohen Fund Audit Services, Ltd.performs an annual audit of the Funds' financial statements and provides financial, tax, and accounting consulting services as requested. STATEMENT OF ADDITIONAL INFORMATION FOR THE TIMOTHY PLAN FAMILY OF FUNDS October 1, 2013 16 Service Agreements CUSTODIAN US Bank, 425 Walnut Street, Cincinnati, Ohio 45202, is custodian of the Funds' investments.The custodian acts as the Funds' depository, safe-keeps its portfolio securities, collects all income and other payments with respect thereto, disburses funds at the Funds' request and maintains records in connection with its duties.For its custodial services the bank receives, in addition to certain per transaction fees, the greater of $225 per month per fund or (annualized) 1.20 basis points (.00012) for the first $75 million in assets, 1.0 basis point (.00010) on the next $100 million in assets, and 0.75 basis point (.000075) on all amounts over $175 million in assets. Section 6 |Brokerage Allocation Brokerage Transactions The Funds' Advisor and/or investment Sub-Advisor, when effecting the purchases and sales of portfolio securities for the account of a Fund, will seek execution of trades either (i) at the most favorable and competitive rate of commission charged by any broker, dealer or member of an exchange, or (ii) at a higher rate of commission charges if reasonable in relation to brokerage and research services provided to the Fund or the investment manager by such member, broker, or dealer.Such services may include, but are not limited to, any one or more of the following: information on the availability of securities for purchase or sale, statistical or factual information, or opinions pertaining to investments.The Advisor and each Sub-Advisor are prohibited from considering brokerage allocation to dealers in consideration of a dealers' distribution efforts of Portfolio or Fund shares.The Trust has adopted policies and procedures to detect and prohibit brokerage allocation based on broker/dealer Fund share sales. TPL, through the investment managers, is responsible for making the Funds' portfolio decisions subject to instructions described in the applicable prospectus. The Board of Trustees may, however, impose limitations on the allocation of portfolio brokerage. Securities held by one Fund may also be held by another Fund or other accounts for which TPL or the investment manager serves as an Advisor, or held by TPL or the investment manager for their own accounts.If purchases or sales of securities for a Fund or other entities for which they act as investment Advisor or for their advisory clients arise for consideration at or about the same time, transactions in such securities will be made, insofar as feasible, for the respective entities and clients in a manner deemed equitable to all.To the extent that transactions on behalf of more than one client of TPL or the investment manager during the same period may increase the demand for securities being purchased or the supply of securities being sold, there may be an adverse effect on price. On occasions when TPL or an investment manager deems the purchase or sale of a security to be in the best interests of one or more Funds or other accounts, they may to the extent permitted by applicable laws and regulations, but will not be obligated to, aggregate the securities to be sold or purchased for the Fund with those to be sold or purchased for the other Fund or accounts in order to obtain favorable execution and lower brokerage commissions.In that event, allocation of the securities purchased or sold, as well as the expenses incurred in the transaction, will be made by an investment manager in the manner it considers to be most equitable and consistent with its fiduciary obligations to the Funds and to such other accounts.In some cases this procedure may adversely affect the size of the position obtainable for a Fund. The Board of Trustees of the Trust regularly reviews the brokerage placement practices of the investment managers on behalf of the Funds, and reviews the prices and commissions, if any, paid by the Funds to determine if they were reasonable. Commissions The chart below shows the brokerage fees and commissions paid by the Funds for the abbreviated period January 1, 2009 through September 30, 2009, and fiscal years ending September 30, 2010, 2011 and 2012 as set forth below. 1 Aggressive Growth Fund $ International Fund $ Large/Mid Cap Growth Fund $ Small Cap Value Fund $ Large/Mid Cap Value Fund $ Defensive Strategies Fund N/A $ $ $ Israel Common Values Fund 2 N/A N/A N/A $ Emerging Markets Fund 3 N/A N/A N/A N/A Fixed Income Fund N/A N/A N/A N/A High Yield Bond Fund N/A N/A N/A N/A Strategic Growth Fund $
